Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of group I, claims 1-9, 11, 13, 15, and 17-19, in the reply filed on 1/28/22 is acknowledged. Applicant has further elected allogeneic NK cells as the species of cell, and a c-kit specific CAR as the species of receptor. Upon reconsideration, the examination is being extended to include CD123 and T cells as species. Claims 34-38 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  Claims 3, 7 and 19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species.
Claims 1-2, 4-6, 8-9, 11, 13, 15, and 17-18 are being acted upon.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 1-2, 4-6, 8-9, 11, 13, 15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the amount" in 5.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-2, 4-6, 8-9, 11, 13, 15, and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, there is insufficient written description to demonstrate that applicant was in possession of the claimed genus of cell surface receptors for a hematopoietic stem cell specific antigen..
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to 
The instant claims are directed to a method of promoting engraftment of HSC transplant comprising administering a populations of T cells, NK cells, or cytotoxic immune effector cells comprising “a cell-surface receptor for a hematopoietic stem cell specific antigen”, wherein the cells can ablate the stem cells.  The claims encompass a broad genus of structurally distinct types of receptors, including CAR, TCR, or other receptors, that function to bind a huge genus of different stem cell antigens and that function to ablate the stem cells.  Even when the claims are limited to a CAR, that still encompass a large genus of structurally distinct receptors, having any structure as antigen binding domain, i.e. antibody, peptide ligand, protein binding domain, etc.  Furthermore, protein chemistry is one of the most unpredictable areas of biotechnology. Whisstock et al (Quarterly Review of Biophysics, 2003, 36, pp307-340) teach that the prediction of protein function from sequence and structure is a difficult problem, because homologous proteins often  have different functions.  Additionally, TCRs and antibodies have highly variable regions that mediate their antigen binding specificity. Variability in the antigen binding site is achieved by V(D)J recombination via heavy and light chain (or alpha and beta chain) pairing, with the most diverse regions being the 6 CDR regions. For example, see Janeway, which teaches that the antibody repertoire in humans is at least 1011, with a large degree of diversity in both heavy and light chains. See, also Rabia, 2018, which teaches that the maximal chemical diversity of antibody CDRs is unimaginably large and is extremely challenging to define the sequence determinant of antibody specificity (see page 4).  
The specification does not provide a correlation between structure and function for the genus of cell surface receptors as broadly claimed. The specification has reduced to practice a single species of receptor, which is a CAR comprising the c-kit specific antibody binding domain for antibody SR1.   However, these are not sufficiently representative of the claims which encompass receptor of any structure, that bind to any 
The instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of receptors encompassing various structures, specificities and functions.    Further, the Court has interpreted 35 U.S.C. §112, first paragraph, to require the patent specification to “describe the claimed invention so that one skilled in the art can recognize what is claimed.  Enzo Biochem, Inc. v. Gen-Probe Inc, 63 USPQ2d 1609 and 1618 (Fed. Cir. 2002).       
    In evaluating whether a patentee has fulfilled this requirement, our standard is that the patent’s “disclosure must allow one skilled in the art ‘to visualize or recognize the identity of’ the subject matter purportedly described.” Id. (quoting Regents of Univ. of Cal. v. Eli Lilly & Co., 43 USPQ2d 1398 (Fed Cir. 1997)).
     Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."  (See Vas-Cath at page 1116.)
     Also, it is noted that the Court has held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.  See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).
   Meeting the written description threshold requires showing that the applicant was in “possession” of the claimed invention at the time of filing. Vas-Cath, 935 F.2d at 1563-1564. Support need not describe the claimed subject matter in exactly the same terms as used in the claims. Eiselstein v. Frank, 52 F.3d 1035, 1038 (Fed. Cir. 1995). This support cannot be based on obviousness reasoning – i.e., what the written Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997).  Ariad points out, the written description requirement also ensures that when a patent claims a genus by function, the specification recites sufficient materials to accomplish that function - a problem that is particularly acute in biological arts."  Ariad, 598 F.3d at 1352-3.  Note the following Court Decisions regarding the written description of antibodies in the context of the current claims.
Given the claimed broadly class of receptors, in the absence of sufficient disclosure of relevant identifying characteristics, the patentee must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims. AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) and the specification at best describes plan for making receptors with the “limitations above” and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining claimed invention is not sufficient. Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011). There is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed receptors to demonstrate possession. Also, see Amgen Inc. v. Sanofi, Aventisub LLC, No. 2017-1480 (Fed. Cir. 2017). Thus, one of skill in the art would conclude that the specification fails to provide adequate written description to demonstrate that Applicant was in possession of the claimed genus. See Eli Lilly, 119 F. 3d 1559, 43, USPQ2d 1398.

	
	
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
1-2, 4-6, 8-9, 11, 13, 15, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0322212.
The ‘212 publication teaches a method of eradicating normal hematopoietic stem cells prior to bone marrow translation comprising administering to the subject T cells comprising  a CAR specific for CD123 (see paragraph 170 and page 35, in particular). The ‘212 publication teaches that the method is a cellular conditioning regimen prior to bone marrow transplant which can be used to eradicate some or all of existing bone marrow prior to transplantation, i.e. it is a method of promoting engraftment (see page 35, in particular).  The ‘212 publication teaches that the T cells are modified to express the CAR by introducing a nucleic acid encoding the CAR (see page 6, in particular).  The ‘212 publication teaches that the CAR modified T cells can be allogeneic (see page 36, in particular). The ‘212 publication teaches administering the CAR modified T cells alone or with together with therapeutic agents used in conventional conditioning regimens, such as chemotherapy (see page 35, 37, in particular). The ‘212 publication teaches that the bone marrow transplant comprises a stem cell transplant and is from a donor (see page 35, in particular). The ‘212 publication teaches that the T cells are cytotoxic (see paragraphs 389-390).  The ‘212 publication teaches administration by infusion or intravenous administration (i.e. system, see paragraph 362, 367, in particular).  The ‘212 publication teaches that the CAR T cells can further comprise a heterologous nucleic acid encoding a suicide gene, and a suicide gene that is induced by an inducible promoter regulation system (i.e. a gene encoding a polypeptide that induces cell death in the administered CAR-T cells using a selected drug, see paragraph 281 and page 35, in particular).
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-2, 4-6, 8-9, 11, 13, 15, and 17-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0322212, in view of Hermanson et al., 2013, 2017/0360954 and 2017/0313759.
The teachings of the ‘212 publication are described above.
The reference differs from the claimed invention in that it does not explicitly teach a CAR specific for c-kit (CD117) or the use of an NK cell.
The ‘954 publication teaches that CD117 is expressed by hematopoietic stem cells and can be targeted for antibody mediated depletion in order  to pre-condition a subject for hematopoietic cell transplant.  The ‘954 publication teaches that doing so creates a vacancy that can subsequently be filed by transplantation of exogenous hematopoietic stem cells thereby promoting engraftment (see page 1, in particular).  The ‘954 publication teaches using anti-CD117 antibodies to induce cell death and ablate hematopoietic stem cells expressing CD117, including via NK cell dependent mechanisms (see page 5, in particular).  The ‘954 publication teaches CD117 is also expressed by leukemia cells, and that the treatment may also deplete CD117+ cancer cells in addition to endogen hematopoietic stem  cells prior (see page 6, in particular). 
The ‘759 publication teaches that CARS allow target cell recognition by T cells and that T cell bearing CARs can be used to eliminate cells expressing a target antigen (see page 1, in particular). The ‘759 publication teaches CAR which have an antigen binding domain binding with specificity to CD117 (see page 7, in particular). The ‘759 publication teaches that various immunomodulatory cells, in addition to T cells, can be used for CAR expression and recognition of target cells, including NK-cells (see page 8, in partiuca9r). 
Hermanson teaches CARS targeting various antigens have been developed and expressed in T cells, but that and that NK cells are also an attractive cell population for adoptive immunotherapy due to their ability to kill target cells.  Hermanson teaches producing an “off the shelf” NK cell that expresses a CAR that can effectively kill target cells in a CAR specific manner. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to target CD117,  as taught by the ‘954 and ‘759 publications, in the method of eradicating normal hematopoietic stem cells prior to bone 
Furthermore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made use NK cell as the type of immune cell for CAR expression,  as taught by the ‘759 publication and Hermanson, in the method of eradicating normal hematopoietic stem cells prior to bone marrow translation, of the ‘212 publication teaches a method. The ordinary artisan would be motivated to do so with a reasonable expectation of success, since both the ‘759 publication  and Hermanson teaches that NK cells can be used for CAR expression and Hermanson in particular teaches that and that NK cells are an attractive cell population for adoptive immunotherapy due to their ability to kill target cells and the ability to provide an “off the shelf” cell product.

No claim is allowed.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Amy E. Juedes						
Patent Examiner								
Technology Center 1600

/AMY E JUEDES/Primary Examiner, Art Unit 1644